DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered and they are partially persuasive. 
Regarding the objection to claim 17, noted by Applicant on page 6, the amendment to claim 17 overcomes the objection, which is withdrawn. 
Applicant’s arguments with respect to the rejections of claims 1-20 under §103 have been fully considered and are not persuasive for the following reasons.  
The Examiner acknowledges that, as contended on page 6, Brusius discloses a gradient sensor (within a current sensing apparatus) that measures a magnetic field differential between adjacent conductors and further acknowledges that a conductor alone is not the same as a power switching device such that Brusius alone does not teach a magnetic current sensor mounted on a substrate between the plurality of power switching devices, the magnetic current sensor configured to detect a current mismatch between a plurality of “power switching devices.”  The Examiner also agrees that the disclosure of Brusius alone may conceivably be applicable to adjacent conductors within an electronic device such as a power switching device as contended by Applicant on page 7.  However, the Examiner respectfully disagrees that the structural and functional features disclosed by Brusius are not analogous with “detect[ing] a current mismatch between the plurality of power switching devices” since the Brusius gradient sensors are designed for measuring and determining a gradient in EM fields that result current-induced field differences between components, whether the components are standalone, single conductor wires, multi-conductor cables, or power switching having multiple conductors.  In other words, the Examiner submits that the basic structure disclosed by Brusius for detecting field gradients between conductors appears to be readily applicable to a range of applications that have the common feature of at adjacent conductors with each of the adjacent conductors comprising one or more conductive paths that would generate respective fields.  
As noted on page 6, claim 1 is amended to recite that the non-intrusive magnetic current sensor is mounted on the substrate between the plurality of power switching devices “such that a current from the plurality of power switching devices does not flow through the non-intrusive magnetic current sensor.”  The Examiner respectfully disagrees with Applicant’s contention on page 7, that Brusius discloses arrangements having a feed conductor 18 coupled between a current conductor 12 and a gradient sensor 14, in which current flows from the current conductor 12 through the feed conductor 18 to the gradient sensor 14, in Figures 7 and 9-11.  As explained with reference to FIG. 8b in paragraph [0062], the feed conductor 18 extends through the insulating layer to the upper on which, as depicted in FIG. 8b, gradient sensor 14 is disposed.  However, it is clear from paragraph [0062] that the feed conductor 18 is being brought through to the upper side from which it can connect to bypass 16, and there is no indication that current from the feed conductor flows through the gradient sensor 14.  Moreover, even if one embodiment showed current flowing from the field emitting conductors to the gradient sensors 14, this would only be one embodiment that does not obviate the disclosure of embodiments such as depicted in FIGS. 5 and 6 in which no such configuration is disclosed. 
The Examiner further acknowledges that, as contended on page 7, Xue discloses a current unbalance sensing module in which the sensor itself receives current, and therefore does not disclose a non-intrusive magnetic current sensor is mounted on the substrate between the plurality of power switching devices “such that a current from the plurality of power switching devices does not flow through the non-intrusive magnetic current sensor.”  However, as noted above, Brusius discloses this element as set forth in the current grounds of rejection.  
In summary, Brusius and Xue in combination teach all limitations of claim 1 (and similarly all limitations of independent claim 12), and furthermore it would have been obvious to one of ordinary skill in the art before the filing date, to have made such a combination.  Specifically, it would have been obvious to one of ordinary skill in the art before the filing date, to apply the non-intrusive magnetic current sensor of Brusius, in which the gradient sensors are positioned between parallel conductors, to the parallel power switch configuration disclosed by Xue, by positioning the gradient sensors either directly between parallel power switches (i.e., lateral alignment of sensors and power switches) or indirectly, by positioning the gradient sensors between the parallel conductors that carry current to be measured through the parallel power switches.  The motivation would have been to enable the gradient sensors disclosed by Brusius to measure differential current levels through parallel power switches as suggested by Xue’s disclosure of magnetic currents sensors (the coils in the differential current transformer are coupled in series with the power switches; FIG. 2) being configured, in addition or as an alternative to the current differential sensor disclosed by Xue, to measure differential current between the power switches in the non-intrusive manner disclosed by Brusius in which the current of the target devices (e.g., conductors or apparatus containing conductors) is not received and therefore affected by the gradient sensor.
Regarding dependent claims 2-11 and 13-20, Applicant’s arguments on pages 8-10 are based on the asserted patentability of amended claims 1 and 12.  The Examiner therefore respectfully disagrees with the arguments regarding dependent claims 2-11 and 13-20 for the foregoing reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brusius (US 2021/0109132) in view of Xue (“Active Current Balancing for Parallel-Connected Silicon Carbide MOSFETs,” University of Tennessee, 2013).

As to claim 1, Brusius teaches “a non-intrusive magnetic current sensor (a pair of gradient sensors 14; FIGS. 5 and 6; paragraph [0058]) mounted on the substrate between (each of gradients sensors 14 mounted on insulator layer 22 (e.g., PCB) between a respective pair of parallel conductors 12; paragraphs [0058]-[0059]),” “such that a current” “does not flow through the non-intrusive magnetic current sensor (FIGS. 5 and 6 gradient sensors 14 not configured receive current from any of parallel conductors 12), the magnetic current sensor configured to detect a current mismatch between (gradient sensors 14 detect current mismatches between the adjacent conductors 12; paragraphs [0012] and [0058]-[0059]); by monitoring a magnetic flux density between (current mismatch detected by monitoring the field strength gradients between the conductors; paragraphs [0012] and [0058]-[0059]).”
Brusius does not teach “[a] power module comprising: a plurality of power switching devices connected in a parallel configuration, the plurality of power switching devices collocated on a substrate,” or that the magnetic current sensor is mounted on the substrate “between the plurality of power switching devices” and is configured to detect a current mismatch “between the plurality of power switching devices” by monitoring a magnetic flux density “between the plurality of power switching devices.”
Xue teaches “[a] power module (power stage, FIG. 1) comprising: a plurality of power switching devices (power stage, FIG. 1; power stage includes SiC MOSFETs, page 1563, Introduction, first paragraph starting with “As one of the most …”) connected in a parallel configuration (MOSFETs connected in parallel; FIG. 1), the plurality of power switching devices collocated on a substrate (MOSFETs collocated on a die; page 1563, Introduction, first paragraph starting with “As one of the most …”).”  Xue further teaches  “a magnetic current sensor (DCT, FIG. 2) mounted on the substrate between the plurality of power switching devices” (power stage, FIG. 1; power stage includes SiC MOSFETs, page 1563, Introduction, first paragraph starting with “As one of the most …”; current sensor (DCT) coupled to power switches, FIGS. 1 and 2), the magnetic current sensor configured to detect a current mismatch between the plurality of power switching devices (coils in the differential current transformer detect current difference between parallel power switches; FIG. 2; page 1564, Section II.  Proposed Active Current Balancing Scheme, second paragraph starting with “Existing low cost current …”) by monitoring a magnetic field density between the plurality of power switching devices (coils in the differential current transformer detect current difference between parallel power switches based on differences magnetic field; FIG. 2; Section II.  Proposed Active Current Balancing Scheme, second paragraph starting with “Existing low cost current …”).”
It would have been obvious to one of ordinary skill in the art before the filing date, to apply the magnetic current sensor of Brusius, in which the gradient sensors that do not receive current from the target components are positioned between parallel conductors, to the parallel power switch configuration disclosed by Xue, by positioning the Brusius gradient sensors, in addition or as an alternative to the current differential sensor disclosed by Xue, either directly between parallel power switches (i.e., lateral alignment of sensors and power switches) or indirectly, by positioning the gradient sensors between the parallel conductors that carry current to be measured through the parallel power switches such that a current “from the plurality of power switching devices” does not flow through the non-intrusive magnetic current sensor.  The motivation would have been to enable the gradient sensors disclosed by Brusius to measure differential current levels through parallel power switches as suggested by Xue’s disclosure of magnetic currents sensors (the coils in the differential current transformer are coupled in series with the power switches; FIG. 2) being configured to measure differential current between the power switches in the non-intrusive manner disclosed by Brusius in which the current of the target devices (e.g., conductors or apparatus containing or receiving conductors) is not received and therefore affected by the gradient sensor.  Furthermore, suggestion for such a combination related to the non-intrusive utility of MR sensors such as the gradient sensors disclosed by Brusius is disclosed by Montreuil (US 2006/0255793 A1) (see paragraph [0099]).

As to claim 2, Brusius teaches “wherein the magnetic current sensor is configured to detect the current mismatch by determining that a magnitude of a magnetic field at a first one of the plurality of power switching devices is not equivalent to a magnitude of a magnetic field at a second one of the plurality of power switching devices (gradient sensors 14 detect current mismatches based on relative magnitude of the magnetic fields between conductors 12; paragraphs [0058]-[0059]) or determining that a direction of the magnetic field at the first one of the plurality of power switching devices is not opposite a direction of the magnetic field at the second one of the plurality of power switching devices (gradient sensors 14 detect current mismatch based in relative oppositional direction of magnetic fields between the conductors; paragraph [0058]).”

As to claim 3, Brusius teaches “wherein the magnetic current sensor is magneto-resistive (gradient sensors may be magnetoresistive, paragraph [0012]).”

As to claim 10, Xue teaches “wherein the plurality of power switches are Si or SiC transistors (power switches are SiC MOSFETs, page 1563, Introduction, first paragraph starting with “As one of the most …”).”

As to claim 11, Brusius teaches “wherein the magnetic current sensor measures a z-component of a magnetic flux density attributed to the plurality of power switching devices (gradient sensors arranged on an axis orthogonal to longitudinal extent of the conductors and thereby configured to measure a component of the magnetic field that is parallel to the longitudinal extend of the conductors; paragraph [0019]; FIGS. 5 and 6).”

As to claim 12, Brusius teaches “[a] method (method of fabrication and operation of current measuring apparatus shown in FIGS. 5 and 6) comprising: positioning a non-instrusive magnetic current sensor on a substrate (gradient sensors 14 positioned on insulator layer 22 with parallel conductors 12; FIGS. 5 and 6)” “wherein the non-intrusive magnetic current sensor is positioned such that a current” “does not flow through the non-intrusive magnetic current sensor;” and 
“operating the magnetic current sensor to detect a current mismatch between (gradient sensors 14 detect current mismatches between conductors 12; paragraphs [0012], [0058]-[0059])” “by monitoring a magnetic flux density between (gradient sensors 14 detect current mismatches between conductors 12 based on relative magnitude and direction of the magnetic fields between conductors 12; paragraphs [0012], [0058]-[0059]).
Brusius does not teach “wherein the magnetic current sensor is collocated on the substrate with a plurality of power switching devices in a parallel configuration” or detecting a current mismatch “between the plurality of power switching devices” by monitoring a magnetic flux density “between the plurality of power switching devices.”
Xue teaches “wherein the magnetic current sensor is collocated on the substrate with a plurality of power switching devices in a parallel configuration (power stage, FIG. 1; power stage includes SiC MOSFETs, page 1563, Introduction, first paragraph starting with “As one of the most …”; current sensor (DCT) coupled to power switches, FIGS. 1 and 2)” and “operating the magnetic current sensor to detect a current mismatch between the plurality of power switching devices (coils in the differential current transformer detect current difference between parallel power switches; FIG. 2; page 1564, Section II.  Proposed Active Current Balancing Scheme, second paragraph starting with “Existing low cost current …”) by monitoring a magnetic field density between the plurality of power switching devices (coils in the differential current transformer detect current difference between parallel power switches based on differences magnetic field; FIG. 2; Section II.  Proposed Active Current Balancing Scheme, second paragraph starting with “Existing low cost current …”).”
It would have been obvious to one of ordinary skill in the art before the filing date to apply the magnetic current sensor of Brusius, in which the gradient sensors that do not receive current from the target components are positioned between parallel conductors, to the parallel power switch configuration disclosed by Xue, by positioning the gradient sensors, in addition or as an alternative to the current differential sensor disclosed by Xue, either directly between parallel power switches (i.e., lateral alignment of sensors and power switches) or indirectly, by positioning the gradient sensors between the parallel conductors that carry current to be measured through the parallel power switches such that the gradient sensors detect a current mismatch between the plurality of power switching devices by monitoring a magnetic field density between the plurality of power switching devices such that a current “from the plurality of power switching devices” does not flow through the non-intrusive magnetic current sensor.  The motivation would have been to enable the gradient sensors disclosed by Brusius to measure differential current levels through parallel power switches as suggested by Xue’s disclosure of magnetic currents sensors (the coils in the differential current transformer are coupled in series with the power switches; FIG. 2) being configured to measure differential current between the power switches in the non-intrusive manner disclosed by Brusius in which the current of the target devices (e.g., conductors or apparatus containing or receiving conductors) is not received and therefore affected by the gradient sensor. Furthermore, suggestion for such a combination related to the non-intrusive utility of MR sensors such as the gradient sensors disclosed by Brusius is further supported by Montreuil (US 2006/0255793 A1) (see paragraph [0099]).

As to claim 13, Brusius teaches “wherein the magnetic current sensor detects the current mismatch by determining that a magnitude of a magnetic field at a first one of the plurality of power switching devices is not equivalent to a magnitude of a magnetic field at a second one of the plurality of power switching devices (gradient sensors 14 detect current mismatches based on relative magnitude of the magnetic fields between conductors 12; paragraphs [0058]-[0059]) or determining that a direction of the magnetic field at the first one of the plurality of power switching devices is not opposite a direction of the magnetic field at the second one of the plurality of power switching devices (gradient sensors 14 detect current mismatch based in relative oppositional direction of magnetic fields between the conductors; paragraph [0058]).”

As to claim 14, Brusius teaches “wherein the magnetic current sensor is magneto- resistive (gradient sensors may be magnetoresistive, paragraph [0012]).”

As to claim 19, Brusius teaches “wherein the magnetic current sensor measures a z-component of a magnetic flux density attributed to the plurality of power switching devices (gradient sensors arranged on an axis orthogonal to longitudinal extent of the conductors and thereby configured to measure a component of the magnetic field that is parallel to the longitudinal extend of the conductors; paragraph [0019]; FIGS. 5 and 6).”

Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brusius in view of Xue and in further view of Racz (US 2014/0333301).

As to claims 4 and 15, neither Brusius nor Xue expressly teaches “wherein the magnetic current sensor is anisotropic.”
Racz teaches “wherein the magnetic current sensor is anisotropic (magnetic field sensor can be an anisotropic magnetoresistive sensor, FIGS. 1 and 2, paragraph [0029]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to utilize the anisotropic MR sensor taught by Racz as the MR sensor implemented by Brusius.  Selecting an anisotropic MR sensor as an available design choice for the MR gradient sensor disclosed by Brusius is clearly suggested by Racz disclosure of an anisotropic MR sensor as one of several available options of MR sensor for detecting current and current mismatches (paragraph [0029]). 

As to claims 5 and 16, neither Brusius nor Xue expressly teaches “wherein the magnetic current sensor is a Hall- effect sensor.”
Racz teaches “wherein the magnetic current sensor is a Hall- effect sensor (magnetic field sensor includes Hall elements, FIGS. 1 and 2, paragraph [0029]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to utilize the Hall Effect sensor taught by Racz as the gradient sensor implemented by Brusius.  Selecting a Hall Effect sensor as an available design choice for the gradient sensor disclosed by Brusius is clearly suggested by Racz disclosure of a Hall-type sensor as one of several available options of magnetic current sensors for detecting current and current mismatches (paragraph [0029]). 

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brusius in view of Xue and in further view of Azuma (US 2004/0008470).
As to claims 6 and 17, Xue teaches a current sensing apparatus that includes a plurality of power switching devices in a parallel configuration, but both Brusius and Xue are silent regarding arrangement of capacitors and neither teaches “a plurality of capacitors positioned in a symmetric configuration around the plurality of power switching devices in the parallel configuration.” 
Azuma teaches “a plurality of capacitors (capacitors 1A and 1B; FIG. 1) positioned in a symmetric configuration around (capacitors 1A and 1B are positioned symmetrically around a hot conductor pattern 31; paragraphs [0008] and [0034]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to modify Brusius’s current measurement apparatus as modified by Xue to include a parallel power switching arrangement by positioning capacitors, such as those that may already be part of a power module, symmetrically around the power switches to reduce noise via signal offset as taught by Azuma (see paragraphs [0007]-[0008]).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brusius in view of Xue and in further view of Wyrzykowska (US 7,515,434).

As to claims 7 and 18, Xue teaches a current sensing apparatus that includes a plurality of power switching devices in a parallel configuration, but both Brusius and Xue are silent regarding arrangement of I/O connectors and neither teaches “a plurality of input and output connectors in a symmetric configuration around the plurality of power switching devices that are in the parallel configuration.”
Wyrzykowska teaches “a plurality of input and output connectors (ground vias 109 and power vias 110; FIGS. 1 and 2) positioned in a symmetric configuration around (ground vias 109 and power vias 110 positioned in a symmetric configuration around devices within the perimeter of discrete package 13). 
It would have been obvious to one of ordinary skill in the art before the filing date, to modify Brusius’s current measurement apparatus as modified by Xue to include a parallel power switching arrangement by positioning input and output connectors, such as those that may already part of a power module, symmetrically around the power switches to reduce noise via signal offset as suggested by Azuma’s symmetric arrangement of capacitors that forms a source of magnetic field offset (see paragraphs [0007]-[0008]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brusius in view of Xue and in further view of Shimizu (US 2018/0038898).
As to claim 8, neither Brusius nor Xue expressly teach that “the substrate is ceramic.”
Shimizu teaches “wherein the substrate is ceramic (current sensors is a PCB comprising glass epoxy or alumina; paragraph [0086]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to use a ceramic substrate as the substrate on which the components of the current measurement apparatus disclosed by Brusius as modified by Xue are mounted.  Brusius discloses the substrate is an insulator layer 22 and ceramic IC substrates where known prior to the filing date as evidenced by the manner of Shimizu’s disclosure of ceramic substrate materials in which no particular significance or using the ceramic material suggested.  Moreover, Applicant’s disclosure includes no indication of any innovative significance of using ceramic as the substrate for the power switching devices.  The use of a ceramic substrate therefore appears to be a design choice that would have been readily available to one of ordinary skill before the filing date.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brusius in view of Xue and in further view of Das (US 9,640,617).
As to claim 9, neither Brusius nor Xue expressly teach “wherein the plurality of power switches are GaN transistors.”
Das teaches “wherein the plurality of power switches are GaN transistors (power transistors may be GaN transistors; col. 8, lines 35-45).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have used GaN transistors as the power switches in the current measurement apparatus disclosed by Brusius as modified by Xue.  GaN was a known semiconductor material well prior to the filing date and it would have been obvious to utilize GaN as a type of power switch transistor as taught by Das.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brusius in view of Xue and in further view of Shimizu, Das, and Racz.
As to claim 20, neither Brusius nor Xue teach “wherein the substrate is ceramic, the plurality of power switches are GaN transistors, and the magnetic current sensor is anisotropic magneto-resistive.”
Shimizu teaches “wherein the substrate is ceramic (current sensors is a PCB comprising glass epoxy or alumina; paragraph [0086]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to use a ceramic substrate as the substrate on which the components of the current measurement apparatus disclosed by Brusius as modified by Xue are mounted.  Brusius discloses the substrate is an insulator layer 22 and ceramic IC substrates where known prior to the filing date as evidenced by the manner of Shimizu’s disclosure of ceramic substrate materials in which no particular significance of using the ceramic material is suggested.  Moreover, Applicant’s disclosure includes no indication of any innovative significance of using ceramic as the substrate for the power switching devices.  The use of a ceramic substrate therefore appears to be a design choice that would have been readily available to one of ordinary skill before the filing date.
Das teaches “wherein the plurality of power switches are GaN transistors (power transistors may be GaN transistors; col. 8, lines 35-45).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have used GaN transistors as the power switches in the current measurement apparatus disclosed by Brusius as modified by Xue.  GaN was a known semiconductor material well prior to the filing date and it would have been obvious to utilize GaN as a type of power switch transistor as taught by Das.
Racz teaches “wherein the magnetic current sensor is anisotropic (magnetic field sensor can be an anisotropic magnetoresistive sensor, FIGS. 1 and 2, paragraph [0029]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to utilize an anisotropic MR sensor as the MR sensor implemented by Brusius.  Selecting an anisotropic MR sensor as an available design choice for the MR gradient sensor disclosed by Brusius is clearly suggested by Racz disclosure of an anisotropic MR sensor as one of several available options of MR sensor for detecting current and current mismatches (paragraph [0029]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        
/SON T LE/Primary Examiner, Art Unit 2863